Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trepagnier et al (EP2338029) in view of Xu et al (US20200005485).

Regarding Claim 1. Trepagnier teaches A method for operating an autonomous vehicle (Trepagnier, [0001] The invention relates to an integrated sensor and computer-based algorithm system which controls and directs autonomously driven vehicles.), comprising:
obtaining, by a computing device, a LiDAR dataset (Trepagnier, [0055] In another embodiment of the invention, a Velodyne LIDAR (e.g., model HDL-64E, a 64-element LIDAR sensor that delivers a 360-degree HFOV and a 26.8-degree VFOV) is used as obstacle detector 40. This LIDAR system features frame rates of 5-15 Hz and over 1.3 million data points per second. The point cloud it generates provides terrain and environment information);
plotting, by a computing device, the LiDAR dataset on a 3D graph to define a 3D point cloud (Trepagnier, [0022] To produce a three-dimensional (3D) image, in one embodiment of the invention, the imaging sensor 8 is panned (or oscillated) in and out the plane 11 to create a 3D scanning volume 16, as shown in Figure 1B.
[0055] In another embodiment of the invention, a Velodyne LIDAR (e.g., model HDL-64E, a 64-element LIDAR sensor that delivers a 360-degree HFOV and a 26.8-degree VFOV) is used as obstacle detector 40. This LIDAR system features frame rates of 5-15 Hz and over 1.3 million data points per second. The point cloud it generates provides terrain and environment information);

Trepagnier fails to explicitly teach, however, Xu teaches using, by a computing device, the LiDAR dataset and contents of a vector map to define a cuboid on the 3D graph that encompasses points of the 3D point cloud that are associated with an object in proximity to the vehicle (Xu, abstract, the invention describes a method for determining a three-dimensional bounding box from a two-dimensional image and a point cloud. A feature vector associated with the image and a feature vector associated
with the point cloud may be passed through a neural network to determine parameters of the three-dimensional bounding box. Feature vectors associated with each of the points in the point cloud may also be determined and considered to produce estimates of the three-dimensional bounding box on a per-point basis.
[0024] Accordingly, the first processing algorithm 212 and the second processing algorithm 218 are configured to produce the feature vectors 214, 218, respectively. The
feature vectors 214, 218 may correspond to neural network processing features extracted from one or more layers of neural networks comprising the first processing algorithm and the second processing algorithm. In the illustrated embodiment, the feature vectors 214 are geometric feature vectors associated with the point cloud 206 and the feature vectors 218 are appearance feature vectors associated with the vehicle image 210. Thus, in example embodiments of this disclosure, the bounding box parameters 224 may comprise a set of eight coordinates, with each of the eight coordinates corresponding to a corner of the cuboid that is the three-dimensional bounding box corresponding to the image object.), 
Trepagnier and Xu are analogous art, because they both teach method for autonomous vehicle using LiDAR and point cloud to detect objects. Xu further generate cuboid for detected objects. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the autonomous vehicle method (taught in Trepagnier), to further generating the cuboid for detected objects (taught in Xu), so as to provide an intuitive GUI to present information about the size and location of detected object/obstacle (Xu, [0002]).

The combination of Trepagnier and Xu further teaches where the vector map comprises lane information (Trepagnier, [0080] Path planning in one embodiment of the invention is accomplished through the use of cubic b-splines designed to follow the center of the planned route while still ensuring that the path is not impossible for the vehicle to navigate. B-splines were chosen for use in the path planning algorithms primarily because of the ease in which the shape of their resulting curves can be controlled. After an initial path is created that follows the center of the corridor, the path is checked against the obstacle repository to determine if it is a safe path.); and
using the cuboid to facilitate driving-related operations of the autonomous vehicle (Xu, [0011], the three-dimensional bounding box provides information about spatial location, orientation, as well as size for the object it contains. For example, an autonomous system can use this information for tracking, navigation, and collision avoidance.).

Claim 13 is similar in scope as Claim 1 and thus is rejected under same rationale. Claim 13 further requires:
a processor; a non-transitory computer-readable storage medium (Trepagnier, [0131] Computer Implementation: Figure 13 illustrates one embodiment of a computer system 1201 in which the processor 24 (or any of the specific processors discussed below) of the invention can be implemented. The computer system 1201 includes a memory 1204, such as a random access memory (RAM) or other dynamic storage device.) 

Claims 2, 5, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trepagnier et al (EP2338029) in view of Xu et al (US20200005485) further in view of Qi et al (US20190147245).

Regarding Claim 2. The combination of Trepagnier and Xu fails to explicitly teach, however, Qi teaches The method according to claim 1, wherein the cuboid is defined on the 3D graph by inferring a heading distribution Ppt(θ) for the object from the 3D point cloud (Qi, abstract, the invention describes methods and systems for implementing three-dimensional perception in an autonomous robotic system comprising an end-to-end neural network architecture that directly consumes large-scale raw sparse point cloud data and performs such tasks as object localization, boundary estimation, object classification, and segmentation of individual shapes or fused complete point cloud shapes.
[0065] In some embodiments, per FIG. 9, the boundary process generates an oriented three-dimensional boundary for the object of interest from a frustum point cloud. In some embodiments, the boundary process comprises point cloud normalization, a two-stage center regression, three-dimensional boundary parameterization, and an estimation of specialized losses.
[0069] In some embodiments, the primary 401 boundary process first determines the centroid of the complete object of interest. In some embodiments, the primary 401 boundary process then translates the three-dimensional depth data associated with each object in the point cloud to a local coordinate system whose origin is at the centroid of the object.
[0070] In some embodiments, the primary boundary process 401 determines an oriented three-dimensional boundary from the three-dimensional depth data. In some embodiments, the oriented three-dimensional boundary is cuboid and defined by the coordinates of its 8 corners. In some embodiments, the oriented three-dimensional boundary is assumed to exhibit only one degree of rotation freedom (along the up-axis) such that the oriented three-dimensional boundary can be defined by a center point (XYZ), a size (height, width, length) and a heading angle (θ).
Therefore, the heading/orientation of the cuboid is based on point clouds and defined by a heading angle.).
Trepagnier, Xu and Qi are analogous art, because they all teach method for autonomous vehicle using LiDAR and point cloud to detect objects. The combination of Trepagnier and Xu further generates cuboid for detected objects. Qi further teaches method of creating oriented cuboid for object of interest. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the autonomous vehicle method (taught in Trepagnier and Xu), to further generating the oriented cuboid for detected objects (taught in Qi), so as to provide an efficient neural network architecture that directly consumes large-scale raw sparse point cloud data and perform tasks such as object classification and segmentation of individual shapes (Qi, [0002-0008]).

Regarding Claim 5. The combination of Trepagnier, Xu and Qi further teaches The method according to claim 2, wherein the cuboid is defined on the 3D graph by determining a heading distribution Pm(θ) from the vector map (Qi, [0073] In some embodiments, regressing the oriented three-dimensional boundary for the object of interest comprises regressing to a center residual, comprising estimating a residual to the residual. In some embodiments estimating a residual to the residual comprises determining a vector from the local coordinate system' s origin to the real center in the same coordinate.).
The reasoning for combination of Trepagnier, Xu and Qi is the same as described in Claim 2.

Claim 14 is similar in scope as Claim 2 and thus is rejected under same rationale.
Claim 17 is similar in scope as Claim 5 and thus is rejected under same rationale.

Allowable Subject Matter
Claims 3-4, 6-12, 15-16, 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein the heading distribution Ppt(θ)  is defined by mathematical equation Ppt(θ) = 1/η * exp(-C(θ)), where exp() is the exponential function, η is a normalization constant, and C(θ) is a cost function”
in the context of claim 3.
Therefore, Claim 3 is allowable over prior art.
Claim 4 depends from Claim 3 with respective additional limitations. Therefore, Claim 4 is allowable over prior art.
Regarding Claim 6, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein the heading distribution Pm(θ) is defined by mathematical equation Pm(θ) = maxi(N(θ : αi, σi2), where N() is a normal distribution, αi are the lane directions, and σi2 are the corresponding variances which are configurable”
in the context of claim 6.
Therefore, Claim 6 is allowable over prior art.
Regarding Claim 7, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein the cuboid is defined on the 3D graph by further performing filter operations to obtain a posterior distribution of a heading using the heading distributions Ppt(θ) and Pm(θ)”
in the context of claim 7.
Therefore, Claim 7 is allowable over prior art.
Claims 8-12 depend from Claim 7 with respective additional limitations. Therefore, Claims 8-12 are allowable over prior art.
Claim 15 recites similar limitations as discussed above with regard to claim 3. Therefore, claim 15 is allowable over prior art.
Claim 16 depends from Claim 15 with respective additional limitations. Therefore, Claim 16 is allowable over prior art.
Claim 18 recites similar limitations as discussed above with regard to claim 6. Therefore, claim 18 is allowable over prior art.
Claim 19 recites similar limitations as discussed above with regard to claim 7. Therefore, claim 19 is allowable over prior art.
Claims 20-24 depend from Claim 19 with respective additional limitations. Therefore, Claims 20-24 are allowable over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/Primary Examiner, Art Unit 2611